Citation Nr: 9930814	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-60 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for bilateral 
defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from April 1944 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 25, 1994, rating decision by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran testified at a hearing 
at the RO on May 5, 1995, in connection with his appeal.  The 
case was remanded to the RO on November 25, 1998, in order to 
allow the veteran an opportunity to appear at a travel board 
hearing in light of an apparent request for a travel board 
hearing in his VA Form 9, Appeal to the Board of Veterans' 
Appeals, dated in January 1995.  The veteran subsequently 
indicated in December 1998 that he did not wish to have a 
hearing before the Board at the RO or anywhere else and asked 
instead for a final decision on his claim.  The case has been 
returned to the Board for further review on appeal. 


FINDINGS OF FACT

1.  The report of the October 1985 VA medical examination 
contains a medical opinion that constitutes competent medical 
evidence that the veteran has current tinnitus related to a 
ruptured left tympanic membrane during service.  

2.  The veteran has left ear tinnitus as a result of an 
injury to the left tympanic membrane in service.

2.  In connection with his current claim for an increased 
rating, the veteran has alleged that his service-connected 
defective hearing has worsened.  



CONCLUSIONS OF LAW

1.  The grant of service connection is warranted for tunnitus 
of the left ear.  38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1999).  

2.  The claim for a compensable rating for bilateral 
defective hearing is well grounded.  38 U.S.C.A. §§ 1155, 
5107(a), 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.87, 
Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran was 
hospitalized during service for treatment of a traumatic 
rupture of the left eardrum as a result of an injury received 
in a swimming accident.  Service medical records contain no 
reference to complaints or findings of tinnitus.  

After service the veteran filed a claim for VA compensation 
in March 1946 which listed a perforated eardrum as one of the 
disorders for which service connection was claimed.  There 
was no reference to tinnitus.  By a rating decision of May 
1946, the RO granted service connection for residuals of 
traumatic rupture of the left eardrum and assigned a 
noncompensable rating.  

The veteran subsequently underwent a VA examination in 
December 1947 at which time he had various complaints related 
to his ear.  The diagnoses included healed rupture of the 
left drum and inner ear deafness of the left ear.  There were 
no complaints or findings related to tinnitus.  The claim was 
reviewed by a rating board in January 1948, and the service 
connection award was expanded to include slight deafness.  

In May 1985 the veteran filed a claim for an increased rating 
for his "service-connected deafness."  In connection with his 
claim he submitted the report of an audiometric case history 
and testing from a private facility, Beltone, dated in April 
1985.  

In connection with his claim for increase, the veteran 
underwent a VA examination in October 1985.  He complained 
that his hearing had gotten so bad that his family and 
friends had told him to have his ears checked.  He described 
a buzzing sound in the left ear and complained of inability 
to hear conversations on the phone, in a group, or in church.  
In the same report, he complained of buzzing in both ears.  
The examination noted that the left eardrum showed some 
scarring but was intact and that the veteran complained of 
constant ringing in the left ear.  The diagnoses included 
"tinnitus in the left ear, constant, subjective, residual of 
left eardrum injury--scarred drum."  (Emphasis added)  
Audiometric testing showed mixed deafness in the left ear.  

On the basis of this evidence, the rating board reviewed the 
claim in November 1985 and assigned a separate noncompensable 
rating for mixed deafness and continued the noncompensable 
rating for the left eardrum perforation.  The veteran did not 
appeal.  

In July 1993 the veteran expressed a desire to reopen his 
claim for an increased rating for his service-connected 
defective hearing.  In connection with his request he 
submitted a September 1992 audiology report from the Fallon 
Clinic.  There had been no change since he was last seen in 
1989, at which time he was felt to be a borderline hearing 
aid candidate.  The results were interpreted to show a 
hearing loss of plus or minus 10 decibels, representing mild 
to moderate sensorineural hearing loss in both ears with very 
good and excellent discrimination for the left ear and the 
right ear, respectively.  

The veteran was scheduled for audiometric testing to be 
performed in January 1994.  A report from the examination 
facility stated that the veteran could not be tested 
accurately and that it was believed that he was not 
cooperating fully.  

The veteran testified at a hearing at the RO in March 1995.  
He expressed an inability to understand why he was believed 
to have been uncooperative at the January 1994 examination 
and stated that he was willing to appear for further testing.  
He described a progressive worsening of his hearing.  With 
respect to tinnitus, he stated that a ringing noise had 
started in his left ear on about the third or fourth day of 
hospitalization after the injury.  He stated that he was told 
that he would have to live with the ringing and did not 
mention it any more.  He stated that about six months after 
leaving service he started to have the ringing again and had 
had continuous ringing ever since.  

After the hearing the veteran was rescheduled for an 
audiometric examination, which was performed in April 1995.  
He complained of having experienced chronic left ear pain and 
constant tinnitus.  On audiometric testing, the thresholds 
were reported as 30, 35, 35, 40, and 45 decibels in the right 
ear for an average of 39 decibels.  The thresholds in the 
left ear were reported as 55, 60, 60, 60, and 65 decibels, 
with an average of 61.  The frequencies tested were not shown 
for either ear.  On the CNC word list, the speech 
discrimination ability was reported as 92 percent in the 
right ear and 80 percent in the left ear.  It was noted that 
unilateral constant left tinnitus had begun in 1945 after the 
left tympanic membrane perforation.  

The veteran subsequently submitted a report of private 
audiometric testing performed in May 1995.  Also submitted 
was a photocopy of the business card of a private audiologist 
annotated in pencil with the words "should have ? hearing 
aids."  


II.  Analysis - Service Connection for Tinnitus

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (renamed on March 1, 1999, as the United 
States Court of Appeals for Veterans Claims) (Court) has 
defined a well-grounded claim as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive, but 
only plausible, to satisfy the initial burden of § 5107.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 
(1996).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  

Although the evidence currently of record does not document 
the presence of tinnitus until many years after service, this 
fact does not by itself preclude a grant of service 
connection provided that the evidence as a whole is 
sufficient to demonstrate that there is some relationship 
between the current tinnitus and military service.  38 C.F.R. 
§ 3.303(d) (1999).  In the present case, the record includes 
the report of an October 1985 VA examination which contains 
an opinion to the effect that the currently diagnosed 
tinnitus is a residual of the left ear tympanic membrane tear 
during service.  This medical opinion constitutes competent 
medical evidence which tends to demonstrate both incurrence 
in military service and a nexus between current tinnitus and 
military service.  Grottveit Id; see also Cuevas v. Principi, 
3 Vet. App. 542 ("establishing service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service."); Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992); Douglas v. Derwinski, 
2 Vet. App. 103 (1992); 38 C.F.R. § 3.303(d) (1999).

Therefore, evidence of record is sufficient to satisfy the 
three prerequisites for establishing a well-grounded claim 
for service connection for tinnitus.

In addition to the examination report of October 1985, the 
evidence includes the report of an examination of April 1995.  
According to the report of April 1995, the veteran's left 
tinnitus began after the veteran's left tympanic membrane 
perforation in 1945.  Thus, despite the absence of 
documentation of the tinnitus dated earlier than 1985, the 
evidence provides substantial support for the veteran's 
allegation that the tinnitus began when he was injured in 
service.  In view of the veteran's testimony, along with the 
supporting medical reports, the evidence is in equipoise with 
regard to whether the veteran's left ear tinnitus is a result 
of his injury in service.  Therefore, doubt must be resolved 
in favor of the veteran, and the grant of service connection 
for left ear tinnitus is warranted.


II.  Analysis--Bilateral Defective Hearing

The hearing disability for which service connection has been 
granted is identified in the rating decisions as merely 
"defective hearing," without any express clarification as to 
whether the award is for unilateral or bilateral involvement.  
The original grant suggests that only the left ear was 
included but subsequent rating decisions have considered the 
claims for increase using an analysis that assumes bilateral 
involvement.  At the present time, the veteran appears 
clearly to be rated for a bilateral disability.  In the 
absence of any attempt by the RO clarify the award or limit 
the rating to the left ear alone, the Board interprets the 
past RO adjudication as conceding the existence of a 
bilateral service-connected hearing deficit.  

The law requires that claims for increased ratings for 
service connected disabilities be recognized as well grounded 
in nature before the merits of such claims may be considered.  
The requirements for a well-grounded claim for an increased 
rating were set forth in the decision of the Court in 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), wherein it 
was held that an assertion by a veteran that an increase in 
disability had occurred was sufficient to well-ground the 
claim.  In this case, the veteran's assertion that there has 
been a progressive increase in the severity of the his 
hearing deficit is sufficient to demonstrate that his claim 
is well-grounded.  A layperson is capable of providing 
competent evidence as to matters involving symptoms and his 
testimony in that regard is presumed to be credible for the 
purpose of determining whether the claim is well grounded.  
Robinette v. Brown, 8 Vet. App. 69, 75 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The evidence of record is therefore sufficient to establish 
that the veteran's claim for an increased rating for 
defective hearing is well grounded. 


ORDER

Service connection for left ear tinnitus is granted.

The veteran's claim for a compensable rating for bilateral 
defective hearing is well grounded.  





REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions below should be carried out in a logical, 
chronological sequence, no instruction may be given a lower 
order of priority in terms of the necessity of its being 
carried out completely.  

The finding herein that the claim for service connection for 
a compensable rating for defective hearing is well grounded 
triggers a statutory duty that requires the VA to provide 
assistance to the veteran in documenting his claims.  
38 U.S.C.A. § 5107(1); Murphy, id; Lathan, id; 38 C.F.R. 
§ 3.103(a) (1999).  In general, the duty to assist includes 
procurement of records relating to the veteran's appeal and, 
where necessary, a thorough and contemporaneous examination 
of the veteran.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Green v. Derwinski, 1 Vet. App. 121, (1991).  Where a 
disability is claimed to have worsened and the available 
evidence is inadequate to evaluate the current state of the 
condition, a new examination must be provided.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Olson v. Principi, 3 Vet. 
App. 480 (1992).  

With respect to the claim for an increased rating for 
defective hearing, the record shows that the basis for denial 
of the claim was the report of VA audiometry testing 
performed in April 1995.  Under VA regulations, ratings for 
service-connected hearing loss disabilities are established 
on the basis of average pure tone thresholds at the 1,000, 
2,000, 3,000 and 4,000 hertz frequencies.  At the April 1995 
examination, however, the examiner reported five thresholds 
rather than four and did not indicate which decibel threshold 
corresponded to which frequency.  The examiner's failure to 
label the data properly renders it useless for rating 
purposes.  

In addition, the veteran has submitted an additional 
audiogram from a private examiner dated in May 1995 which 
appears at face value to show higher hearing loss thresholds 
than that reported by the VA examiner.  However, the Board 
has neither the technical expertise nor the authority to 
attempt to interpret these findings or reconcile them with 
the findings by the VA audiologist.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  To clarify the veteran's current 
hearing status and correct the deficiencies in the prior VA 
examination report, a new VA examination should be performed.  

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet.App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet.App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, including 
the explanatory paragraphs above the 
numbered instructions.  

2. The veteran should be given an 
opportunity to identify all medical 
providers, including both physicians and 
institutions (hospitals or clinics and 
other practitioners), from which he has 
received examination or treatment for 
bilateral defective hearing.  Upon 
receipt of proper authorization, the RO 
should attempt to obtain all available 
documentation from the physicians or 
other medical care providers reported.  

3.  The RO should thereafter take 
appropriate steps to schedule the veteran 
for a special VA ear, nose and throat 
examination, to include audiometric 
testing.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is essential that the claims folder be 
provided to the examiners for review in 
conjunction with the examinations, 
together with a copy of this remand.  

4. When the record is complete, the RO 
should review the issue on appeal.  If 
the determination is adverse to the 
veteran, in whole or in part, a 
supplemental statement of the case should 
be prepared and the veteran and his 
representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order, following issuance of a 
supplemental statement of the case to the veteran and her 
representative followed by a reasonable period of time for 
response.  No action is required of the veteran until she 
receives further notice.  The purpose of this remand is to 
obtain additional information.  The Board does not intimate 
any factual or legal conclusions as to the outcome ultimately 
warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

